TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00799-CV



                                     William Wiese, Appellant

                                                   v.

                                     Fadya AlBakry, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-FM-04-007964, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant and appellee, parents to J.W and C.W., were divorced in April 2005. On

September 19, 2014, the trial court signed a final order modifying the parent-child relationship,

lifting the original divorce decree’s restrictions on international travel with the children. Appellant,

who currently has the exclusive right to designate the children’s primary residence, filed a notice of

appeal. Appellant also filed an emergency motion to stay the September 19 order to the extent it

now permits international travel. Appellee filed a response to the emergency motion.

                Based on the arguments presented by the parties and the record before us, we

conclude that a stay is warranted pursuant to rule 24.2 of the Texas Rules of Appellate Procedure

and section 109.002(c) of the Texas Family Code. See Tex. R. App. P. 24.2(a)(4); see also Tex.

Fam. Code § 109.002(c). Accordingly, in order to maintain the status quo of the parties during the
pendency of this appeal, we grant appellant’s emergency motion. We hereby stay the trial court’s

September 19 modification order to the extent it permits any international travel with the children,

pending final resolution of this appeal or further order of this Court.

               It is so ordered March 20, 2015.



Before Justices Puryear, Goodwin, and Field




                                                  2